4^/^-oi-fcu^ •CA
     TO:     CLERK OF THE COURT OF                                      12/23/2014

     CRIMINAL APPEALS

     P   0   BOX 12303 CAPITAL STATION

     AUSTIN; TEXAS 787.11



     RE' FILING DATES / NUMBERS / OUTCOMES
     OF C-3 0008220-0926958&-B-C-D-S-F-G-H

     ?.fR~65-469--01-02-03-Q4-05-06--07-0a



                     DEAR CLERK,

             PLEASE wOfJLD 'YOU GIVE ME THE DATE3_NUMBERS_AND OUT-COMES OF THE ABOVE
     CIT^D AND REQUESTED CASES ?

             THANK YOU KINDLY'FOR YOCIR TIME, AND PATIENCE.
                                              SINCERLY,




                                     PAIGE LOUIS BENNER #1278531

                                     2101 FM 369 Nth ALLRSD UNIT

 \                                        IOWA PARK, TEXAS
                                             76367-6563

 PS      IF AT .ALL POSSIBLE COULD I    PLEASE GET THE ORDER THAT WAS ISSUED FOR 092695cSH



fS - \t fa"6 <x.
                                             RECEIVED IN
     cc PERSON Ai,    FILE
                                       COURT OF CRIMINAL APPEALS

                                              JAN 0 5 2015

                                           Abel Acosta, Clerk.